EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily Harmon on 01/21/2022.




1.	(Currently amended) A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement speech filtration of a video, the method comprising:
segmenting a video into a scene, wherein segmenting the video comprises:
	identifying an object in the video that is indicative of the scene,
	identifying a first appearance of the object in the video,
	identifying a last appearance of the object in the video, wherein the object is continuously in the video between the first appearance and the last appearance, wherein the scene begins upon the first appearance and ends upon the last appearance;
converting speech in the scene of the video to text, wherein the text comprises words;
determining that a word in the text of the scene has an objectionable meaning and a non-objectionable meaning, wherein the word is a candidate word; and
identifying surrounding words in the scene;
calculating a first context for the candidate word using semantic analysis of the surrounding words;
receiving a list of objects in the scene;

determining that the candidate word is objectionable based on the first and second contexts; and
filtering the candidate word from the speech.

2.	(Original) The method as recited in claim 1, wherein the step of evaluating the text to determine candidate words to filter comprises:
using a pre-filter to exclude words from being designated as candidate words.

3.	(Original) The method as recited in claim 1, further comprising:
removing punctuation from the text.

4.	(Previously presented) The method as recited in claim 1, wherein determining that a word in the text has an objectionable meaning and a non-objectionable meaning comprises: 
determining the language of the text; 
selecting a dictionary of objectionable words based on the language of the text; and
comparing each word in the text to the words in the selected dictionary.


6.	(Original) The method as recited in claim 1, wherein the step of identifying surrounding words in the scene comprises:
identifying a range of words before and after the candidate word that are within the scene.

7.	(Original) The method as recited in claim 4, wherein the semantic analysis comprises:
a deep learning analysis.

8.	(Original) The method as recited in claim 1, wherein the objects in the scene comprise a textual representation of a visual element.

9.	(Original) The method as recited in claim 1, wherein filtering comprises:
muting the speech.

10.	(Original) The method as recited in claim 4, further comprising:


11.	(Currently amended) A computer program product for speech filtration of a video, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
segment a video into a scene, wherein segmenting the video comprises:
	identifying an object in the video that is indicative of the scene,
	identifying a first appearance of the object in the video,
identifying a last appearance of the object in the video, wherein the object is continuously in the video between the first appearance and the last appearance, wherein the scene begins upon the first appearance and ends upon the last appearance;
convert speech in the scene of the video to text, wherein the text comprises words;
determine that a word in the text of the scene has an objectionable meaning and a non-objectionable meaning, wherein the word is a candidate word; and
identify surrounding words in the scene;
calculate a first context for the candidate word using semantic analysis of the surrounding words;

calculate a second context for the candidate word using semantic analysis of the list of objects;
determine that the candidate word is objectionable based on the first and second contexts; and
then filter the candidate word from the speech.

12.	(Original) The computer program product as recited in claim 11, the processor further configured to:
remove punctuation from the text.

13.	(Previously presented) The computer program product as recited in claim 11, wherein the determine that a word in the text has an objectionable meaning and a non-objectionable meaning comprises: 
determine the language of the text; 
select a dictionary of objectionable words based on the language of the text; and
compare each word in the text to the words in the selected dictionary.

14.	(Original) The computer program product as recited in claim 11, wherein the scene comprises a portion of the video having a start time and a stop time.

identify seven words before and after the candidate word that are within the scene.

16.	(Original) The computer program product as recited in claim 13, wherein the semantic analysis comprises:
a deep learning analysis.

17.	(Original) The computer program product as recited in claim 11, wherein the objects in the scene comprise a textual representation of a visual element.

18.	(Original) The computer program product as recited in claim 11, wherein the program instructions to cause the processor to filter the candidate word from the speech further comprises:
mute the speech.

19.	(Original) The computer program product as recited in claim 13, the processor further configured to:
for each objectionable candidate word, add the candidate word to the dictionary.

segment a video into a scene, wherein segmenting the video comprises:
	identifying an object in the video that is indicative of the scene,
	identifying a first appearance of the object in the video,
	identifying a last appearance of the object in the video, wherein the object is continuously in the video between the first appearance and the last appearance, wherein the scene begins upon the first appearance and ends upon the last appearance;
convert speech in the scene of the video to text, wherein the text comprises words;
determine that a word in the text of the scene has an objectionable meaning and a non-objectionable meaning, wherein the word is a candidate word; and
identify surrounding words in the scene;
calculate a first context for the candidate word using semantic analysis of the surrounding words;
receive a list of objects in the scene;
calculate a second context for the candidate word using semantic analysis of the list of objects;
determine that the candidate word is objectionable based on the first and second contexts; and



Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose features including determining that a word has objectionable and non-objectionable meaning by segmenting scenes and identifying objects that are continuous from the start to the end of the scenes. Specifically prior art fails to teach or to reasonably disclose “segmenting a video into a scene, wherein segmenting the video comprises: identifying an object in the video that is indicative of the scene, identifying a first appearance of the object in the video, identifying a last appearance of the object in the video, wherein the object is continuously in the video between the first appearance and the last appearance, wherein the scene begins upon the first appearance and ends upon the last appearance; convert speech in the scene of the video to text, wherein the text comprises words; determine that a word in the text of the scene has an objectionable meaning and a non-objectionable meaning, wherein the word is a candidate word; and identify surrounding words in the scene” in combination with the other recited limitations taken as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423